PER CURIAM.
Appellant seeks review of a post-judgment order which modified the provisions of a final judgment of divorce by increasing the amount of child support required to be paid by appellee to appellant, but refusing to require appellee to increase the amount of alimony payable to appellant under the terms of the final judgment.
Appellant earnestly contends that she has demonstrated by competent evidence a material change in her circumstances, and the circumstances of her minor child, since the date of the final judgment. Her position is that the changed circumstances brought about by a substantial increase in the cost of living and the advancing age of her child are such that the trial court abused its discretion in denying her an increase in alimony and allowing only a $25.00 per month increase in child support.
The evidence on the question of need by the wife and child was in conflict and sharply disputed by appellee. A presumption of correctness clothes the judgment of a trial court when it reaches the appellate court for review. Considering the totality of the evidence contained in the record before us, we are unable to agree with appellant that the trial court’s disposition of appellant’s petition to modify the financial *335requirements of the final judgment of divorce are so unreasonable as to constitute an abuse of discretion.1 The order of modification appealed herein is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, and RAWLS, JJ., concur.

. Ames v. Ames, (Fla.App.1963) 153 So.2d 737; Kirby v. Kirby, (Fla.App.1959) 111 So.2d 299.